695 S.E.2d 751 (2010)
BOSEMAN
v.
JARRELL.
No. 416PA08-2.
Supreme Court of North Carolina.
March 29, 2010.
John M. Martin, Winterville, for Melissa Ann Jarrell.
James W. Lea, III, Wilmington, for Julia Catherine Bosman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.
Jill S. Jackson, Raleigh, for Amicus.
Nathalie F.P. Gilfoyle, for American Psychological Asso.
Cathy C. Hunt, Raleigh, for Evan B. Donaldson Adoption Inst., et al.
Kenneth Broun, Chapel Hill, for Law Professors.
Ellen W. Gerber, for NC Asso. of Women Attorneys.
The following order has been entered on the motion filed on the 29th of March 2010 by Law Professors and the NC Association for Women Attorneys for Leave to File Amici Curiae Brief:
"Motion Allowed by order of the Court in conference this the 29th of March 2010."